Citation Nr: 0616046	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  04-27 250 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for burn scars, right upper extremity.

2.  Entitlement to service connection for scars on back of 
the head and posterior neck. 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel

INTRODUCTION

The veteran had active military service from April 1969 to 
January 1971.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision that, 
inter alia, denied service connection for scars on pate and 
back of head and for scars on posterior of neck and denied a 
rating in excess of 20 percent for burn scars, right upper 
extremity.  The veteran filed a notice of disagreement (NOD) 
in September 2003 pertaining to the issues of service 
connection.

In a February 2004 rating decision, the RO granted service 
connection and assigned an initial 10 percent rating for 
chemical burns to top of scalp, effective January 22, 2002.  
Given the full grant of benefit sought on appeal on that 
issue, the claim for service connection for scars on pate of 
head is no longer in appellate status.
 
In April 2004, the veteran filed a NOD with respect to the 
issue of an increased rating for burn scars, right upper 
extremity.  The RO issued a statement of the case (SOC) on 
that issue in May 2004, and, in June 2004, issued a statement 
pertaining to the remaining issue of service connection for 
scars on back of head and posterior of neck.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) for both issues in July 2004.

In addition, the Board notes that in a May 2004 decision, the 
RO determined that the 20 percent rating assigned by the RO 
on June 21, 1971, did not involve clear and unmistakable 
error. 

The Board's decision the claim for a rating in excess of 20 
percent for burn scars, right upper extremity is set forth 
below.  The claim for service connection for scars on back of 
head and posterior neck is addressed in the remand following 
the order; that  matter is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran when further action, on his part, is 
required.



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for a rating in excess of 20 percent for 
burn scars, right upper extremity, has been accomplished.

2.  The medical evidence of record does not show that the 
size of the veteran's burn scars, right upper extremity, 
exceed  one-half square foot or  72 square inches, nor is 
there medical evidence that such scars are productive of 
limitation of motion.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for burn 
scars, right upper extremity, are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 
7801 (as in effect prior to and as of August 30, 2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claim for a rating in 
excess of 20 percent for burn scars, right upper extremity, 
has been accomplished.  

The RO's May 2002 pre-rating letter generally provided notice 
of VA's duties to notify and assist the veteran in connection 
with the claim, and identified evidence that had been 
received pertinent to the claim (a QTC examination report).  
In the he April 2003 rating action and the May 2004 SOC, the 
RO notified the veteran and his representative of the legal 
criteria governing the claims, the evidence that had been 
considered in connection with the claim, and the bases for 
the denial of the claim.  .  After each, they were afforded 
the opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claim, and has been afforded 
ample opportunity to submit such information  and evidence.

The Board also finds that the May 2002, pre-rating notice 
letter, satisfies the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002)  (addressing the duties imposed by 38 U.S.C. 
§ 5103(a) and 38  C.F.R. § 3.159(b)).  In that letter, the RO 
notified the veteran that VA was required to make reasonable 
efforts to obtain medical records, employment records, or 
records from other Federal agencies.  The RO also requested 
that the veteran identify any medical providers from whom he 
wanted the RO to obtain and consider evidence.  The RO 
further informed the veteran that it was his responsibility 
to make sure that VA receives requested records from non- 
Federal agencies.  

As regards VA's notice requirements, the Board notes  that, 
in the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans  
Claims (Court) held that proper VCAA notice should notify the  
veteran of: (1) the evidence that is needed to substantiate 
the claim; (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in  
the claimant's possession that pertains to the claim.  

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this case.  With 
respect to the fourth requirement, the Board notes that the 
veteran has not explicitly been advised to provide any 
evidence in his possession that pertains to his claim.  
However, the claims file reflects that the veteran has 
submitted and/or identified evidence in support of his claim.  
Given that fact, as well as the RO's instructions to him, the 
Board finds that the veteran has, effectively, been put on 
notice to provide any evidence in his possession that 
pertains to the claim.  Accordingly, on these facts, the RO's 
omission is harmless. See ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20. 1102 (2005).

Pelegrini also held that the plain language of 38  U.S.C.A. § 
5103(a) (West 2002), requires that notice to a  claimant 
pursuant to the VCAA be provided "at the time"  that, or 
"immediately after," the Secretary receives a  complete or 
substantially complete application for VA- administered 
benefits.  In that case, the Court determined  that VA had 
failed to demonstrate that a lack of such  pre-adjudication 
notice was not prejudicial to the claimant.  

In this appeal, documents meeting the VCAA's notice 
requirements were furnished to the veteran before and after 
the rating action on appeal.  However, the Board finds that, 
with respect to this matter, any delay in issuing section 
5103(a) notice was not prejudicial to the veteran because it 
did not affect the essential fairness of the adjudication, in 
that the claim was fully developed and  re-adjudicated after 
notice was provided.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).  In the May 2002 notice letter (prior to the 
rating action on appeal), the RO advised the veteran of VA's 
responsibilities to notify and assist him in his claims.  
Further, this document, along with the May 2004 SOC, notified 
the veteran what was needed to substantiate his claim and 
identified the evidence that had been considered with respect 
to the claim.  After the notice letter and the SOC,  the 
veteran was afforded an opportunity to respond.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp., 159 F.3d at 549; 38 C.F.R. § 20.1102.

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-
1506 (U.S. Vet. App. March 3, 2006), which held that, in 
rating cases, a claimant must be informed of the rating 
formula for all possible schedular ratings for an applicable 
rating code.  In this case, this was accomplished in the SOC, 
which suffices for Dingess/Hartman.  Moreover, because, in 
this case, the Board is denying the claim for higher rating, 
no effective date is being assigned.  The Court also held 
that, in rating cases, VA notice must include information 
regarding the effective date that may be assigned.  While the 
RO has not explicitly provided such notice in this case, the 
Board finds that such omission is harmless on the facts of 
this case.  Id.  Here, the claim for increase for an already 
service-connected disability did not arise out of an initial 
claim for service connection; the Board is denying the claim 
for increase and no effective date is being assigned; and 
there is no indication whatsoever that the veteran is 
challenging any effective date already assigned (the claim is 
limited to one for increased rating).  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran.  For historical 
purposes, the veteran service medical records are associated 
with the claims file, as is the report of a 1971 VA 
examination report. .  In connection with the current claim 
for increase, the veteran has been afforded VA skin 
examinations in April 2002, October 2002 and December 2003; 
the reports of these examinations are associated with the 
claims file.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any other additional, existing evidence 
pertinent to the matter on appeal that needs to be obtained.  
The record also presents no basis for further developing the 
record to create any additional evidence in connection with 
the matter currently under consideration.

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim herein decided. 

III.  Analysis

The veteran contends that his service-connected burn scars, 
right upper extremity are more severe than the current 20 
percent disability rating reflects. 

Disability evaluations are determined by comparing a  
veteran's present symptomatology with criteria set forth in  
the VA's Schedule for Rating Disabilities, which is based on  
average impairment in earning capacity.  38 U.S.C.A. § 1155;  
38 C.F.R. Part 4.  When a question arises as to which of two  
ratings apply under a particular diagnostic code, the higher  
evaluation is assigned if the disability more closely  
approximates the criteria for the higher rating.  38 C.F.R.  
§ 4.7.  After careful consideration of the evidence, any  
reasonable doubt remaining is resolved in favor of the  
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1;  
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the  
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Historically, in its October 1953 rating decision, the RO 
granted service connection and assigned a 20 percent rating 
for scars, burns, third degree, from January 6, 1971.  The RO 
has continued the 20 percent rating pursuant to 38 C.F.R. 
§ 4.118,  Diagnostic Code 7801 (2005) for scars, other than 
head, face or neck, that are deep or that cause limited 
motion.  In March 2002, the veteran filed a  claim for an 
increased rating for his service-connected burn scars, right 
upper extremity. 

Effective August 30, 2002, during the pendency of the appeal, 
VA revised portions of the criteria for evaluating skin 
disabilities, to include scars.  See 67 Fed. Reg. 49,596 
(2002), (codified at 38 C.F.R. § 4.118).  As there is no 
indication that the revised criteria are intended to have a 
retroactive effect, the Board has the duty to adjudicate the 
claim only under the former criteria for any period prior to 
the effective date of the new diagnostic codes, and to 
consider the revised criteria for the period beginning on the 
effective date of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 
7-2003 (2003).  
 
In this case, the RO has considered the claim under both the 
former and revised applicable criteria, and has given the 
appellant notice of the revised criteria (see the May 2004 
SOC).  Hence, there is no due process bar to the Board also 
considering the claim in light of the former and revised 
applicable rating criteria.

Under the former version of Diagnostic Code 7801 for scars, 
burns, third degree, a 20 percent rating was warranted for an 
area or areas exceeding 12 square inches (77.4 cm).  A 30 
percent rating was warranted for an area or areas exceeding 
one-half square foot (.05 m.).  A 40 percent rating was 
warranted for an area or areas exceeding 1 square foot (.1 
m).  38 C.F.R. § 4.118,  Diagnostic Code 7801 (2002).  Note 
(1) provided that the  actual third degree residual 
involvement was required to the extent shown under Diagnostic 
Code 7801.  Note (2) provided that ratings for widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, would be 
separately rated and combined.   38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2002).

Under the revised version of Diagnostic Code 7801 for scars 
other than head, face, or neck, that are deep or that cause 
limited motion, a 20 percent rating requires coverage of an 
area or areas exceeding 12 square inches (77.4 square 
centimeters (cm)).  A 30 percent rating requires coverage of 
an area or areas exceeding 72 square inches (465 square cm) 
and a 40 percent rating requires coverage of an area or areas 
exceeding 144 square inches (929 square cm). 

With regard to the time period for which the former criteria 
are applicable (prior to the August 30, 2002 change in 
regulation), the Board notes that on VA examination in April 
2002, the veteran complained of an inability to be exposed to 
sun light and that he could not wear short sleeves and that 
his arm felt as if it were asleep all the time.  Examination 
of the right upper extremity revealed four 1-cm hypopigmented 
healed burn scars and areas that were non tender on the right 
hand.  The right upper extremity was noted as having 
extensive burns.  The veteran denied having grafting.  The 
areas were taut and the veteran had full range of motion of 
the elbow joint area, particularly of the later forearms 3 x 
1cm hypopigmented scar approximately 3 x 2.5 cm hypopigmented 
healed scar.  Below this a 4 x 2 cm area and distally there 
was an 8 x 5 cm irregularly shaped hypo/hyperpigmented area.  
Distal to this area was a 12 x 5 cm 
hypopigmented/hyperpigmented area.  All areas appeared to be 
non tender.  Continuing to the wrist, there was evidence of a 
3 x 2 cm hyperpigmented healed scar on the ulnar aspect of 
the wrist and also on the ventral surface approximately 4 x 5 
cm hypopigmented healed scar which was non tender.  The 
impression was second and third degree burns to the right 
upper extremity.  Burn injury of the skin with residual 
scarring, hypopigmented, hyperpigmented areas of the body, 
and areas were smooth and no significant tissue loss except 
for possible loss of the right upper extremity there was 
significant disfigurement.    

With regard to the revised criteria, on VA examination in 
October 2002, the veteran complained of some paresthesias in 
his burn areas.  The examiner noted that the veteran had 
multiple scars on his right arm ranging from the lateral 
aspect of his elbow down to the radial part of his wrist.  
There were approximately 12 scars, the largest being 
approximately 2 cm.  This is closest to the lateral aspect of 
the elbow.  There was no tenderness to palpation, they did 
not appear adherent, there was no ulceration of the skin and 
there appeared to be no limitation of motion with regard to 
the veteran's function secondary to his scar formation.  The 
diagnosis was chemical burns, second and third degree to the 
right arm.

As noted above, the veteran's service-connected burn scars, 
right upper extremity is rated as 20 percent disabling.  
Under the former criteria, the next higher, 30 percent 
,rating is warranted for scarring to an area that exceeds 
one-half square foot.  38 C.F.R. § 4.118, Diagnostic Code 
7801 (2002).  Under the revised criteria, a 30 percent rating 
is warranted for scarring to an area that exceeds 72 square 
inches.  38 C.F.R. § 4.118,  Diagnostic Code 7801 (2005).  
Based on the measurements of the veteran's burn scars of the 
right upper extremity that were noted in the above VA 
examination reports, the Board finds that such scarring does 
not exceed either a one-half square foot in area or 72 square 
inches in area so as to warrant a 30 percent disability 
rating under either the former or revised criteria.  Inasmuch 
as the criteria for the next higher, 30 percent, rating are 
not met, it logically follows that the criteria for the 
maximum 40 percent rating under either the former or revised 
version of Diagnostic Code 7801 similarly are not met.  .

The Board has considered the veteran's contentions concerning 
the severity of his service-connected scars of the right 
upper extremity; however, in view of the evidence of record-
specifically, the measurements noted above-these  assertions 
provide no basis for assignment of a higher rating.

The record also presents no basis for assignment of any 
higher rating under any other potentially applicable criteria 
for rating scars.  Under both versions of the rating 
schedule, Diagnostic Code 7800 applies only to scars of the 
head, face, and neck, and is, hence, inapplicable.  In 
addition, Diagnostic Codes 7802 (under the former criteria, 
for second degree burn scars, and under the revised criteria 
for scars other than the head, face, or neck that are 
superficial but do not cause limited motion), as well as 
Diagnostic Codes 7803 and 7804 (for superficial, but 
otherwise symptomatic scars) provide only for assignment of a 
10 percent rating (less than the current 12 percent rating).  
Further, although, under both the former and revised 
criteria, scars resulting in limitation of function are to be 
rated on the basis of such impairment (which might, 
conceivably, exceed 20 percent), under Diagnostic Code 7805), 
ere, there is no medical evidence that that the veteran's 
burn scars result in any limitation of function. 

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
the Board finds that there is no showing that the veteran's 
disability currently under consideration reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321 (2005) (cited in the May 2004 
SOC).  In this regard, the Board notes that the disability is 
not objectively shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned ratings).  
The condition also is not shown to warrant frequent periods 
of hospitalization or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors as those outlined above, 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
are not invoked.  See Bagwell v. Brown, 9 Vet. App. 337, 338-
9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 20 percent for the veteran's burn 
scars, right upper extremity, must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable.  See 38 U.S.C.A § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2005); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 20 percent for burn scars, right upper 
extremity, is denied.


REMAND

Unfortunately, the Board finds that additional RO action on 
the claim for service connection for scars on back of head 
and posterior of neck is warranted, even though it will, 
regrettably, further delay an appellate decision on this 
matter.

The veteran's service medical records (SMRs) reflect that, in 
February 1970, the veteran was evaluated in a dermatology 
consultation and was assessed with acne keloidosis.  The 
examiner indicated that this was a chronic condition made 
worse by closely trimming hair.  There was no curative 
therapy, but the examiner recommended that hair on the neck 
be kept at present length.  The examiner noted that 
"intralesional" steroids for atrophy may be of help at 
times.  

The post-service records reveal that on VA examination in 
April 2002, the veteran reported receiving treatment from Dr. 
Johnston at McGuire clinic in the form of injections for 
keloidal scar on the back of his head.  He had laser surgery 
done by Dr. Garrett and Timavate applied to the area. On 
physical examination it was noted that on the scalp there was 
posterior keloid scarring on the back of the head, area is 
hypopigmented in color, raised.  According to the veteran, 
injections helped decrease the size and growth of the area.  
Superiorly there was a 12 x 2 cm hypopigmented raised area, 
below this was a 15 x 2 cm hyperpigmented raised area which 
area joined together and right posterior neck there was a 5 
cm hyperpigmented raised, healed scar.  It was also noted 
that the veteran was status post lipoma removal.  The 
impression was keloidal scar formation of the posterior 
scalp, the veteran status post injections of the area.  

In the July 2004 appellant's brief, the veteran's 
representative asserted that the veteran scarring of the back 
of his head and posterior neck were the result of white 
phosphorous burns in service.  

Under these circumstances, the Board finds that the medical 
evidence is insufficient to decide the claim on appeal.  
Specifically, there is no medical opinion that addresses the 
relationship, if any, between any current keloidal scar 
formation of the back of head and posterior neck and service, 
to include the acne Keloidosis diagnosed and treated in 
service, and/or chemical burns in service.  Given the 
evidence of in-service diagnosis of acne keloidosis and the 
burn injuries, current disability, and the veteran's 
assertions as to continuity of symptomatology and a plausible 
nexus, the Board finds that a medical examination and opinion 
are required to fairly resolve the claim on appeal.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  

The RO should arrange for the veteran to undergo VA skin 
examination at an appropriate VA medical facility.  The 
veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, may result in 
denial of the claim.  See 38 C.F.R. § 3.655 (2005).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran does not report for the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to him by the pertinent VA 
medical facility.

Further, to ensure that all due process requirements are met, 
the RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to his claim on 
appeal.  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2004) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also request that the veteran furnish all pertinent evidence 
in his possession.  The RO should ensure that its notice to 
the appellant meets the requirements of the Court's recent 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), as regards the five elements of a claim for service 
connection, as appropriate.  The RO should specifically 
request that the veteran provide authorization to enable it 
to obtain the treatment records of Dr. Johnston at McGuire 
Clinic and Dr. Garrett, whom the veteran identified during an 
April 2002 VA examination.

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2005).   

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions  requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested  
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim remaining on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via  
the AMC, for the following actions:
 
1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should 
specifically request that the veteran 
furnish the appropriate authorization to 
enable it to obtain and associate with 
the claims file all records of the 
veteran's treatment by Dr. Johnston at 
McGuire Clinic and Dr. Garrett.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
ensure that the letter meets the 
requirements of the Court's recent 
decision in Dingess/Hartman v. Nicholson, 
cited to above, as regards the five 
elements of a claim for service 
connection, as appropriate.  The  RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may 
adjudicate the claim within the one-year  
period).  .

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159  (2005).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  After the veteran responds and all 
available records and/or responses from 
each contacted entity are associated with 
the claims file, the RO should arrange 
for the veteran to undergo VA skin 
examination of the back of his head and 
posterior neck.  The veteran's entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
the physician designated to examine the 
veteran, and the examination report 
should reflect consideration of the 
veteran's documented medical history and 
assertions.  All appropriate tests, 
studies and consultations should be 
accomplished (with all findings furnished 
to the requesting physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The examiner should identify any scars on 
the veteran's back of head and posterior 
neck, and should render an opinion, 
consistent with sound medical judgment, 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that any such identified 
scars are medically related to service, 
to specifically include the acne 
Keloidosis diagnosed and treated in 
service, and/or chemical burns in 
service.  

The physician should set forth all 
examination findings, together with the 
complete rationale for the opinions 
expressed, in a printed (typewritten) 
report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the 
examination sent to him by the pertinent 
VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection for scars on the back 
of the head and the posterior neck in 
light of all pertinent evidence and legal 
authority.

7.  If the benefit sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for its 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe. 
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


